Concurring and Dissenting Oiunion by
Mr. Justice Roberts:
The evidence before us in this record is very unclear and conflicting. Especially confusing is the testimony of Mrs. Mingo as to whether, when and bow often visits by Debra Lynn with her natural mother took place during the period between July 1964 and August 1965.* I suspect a clear description of these facts would be determinative of the issue of abandonment in this case. In addition to the unusual lack of clarity in the testimony, the record contains no indication of whether the court below, in accordance with Supreme Court Rule 46, filed an opinion stating the reasons which led it to conclude that Debra Lynn was abandoned by her natural mother and that adoption by the Mingos would be in the child’s best interests.
These considerations, combined with the weight we must give to the findings of fact below, lead me to believe that it would be extremely unwise for this Court to reverse or affirm the decree of the court below. The happiness and well-being of this child surely require us to render our decision in light of as complete a record as possible. I therefore conclude that we must remand the record to the court below in order that we *448may have the benefit of its first hand evaluation and sorting out of the testimony. In this respect I concur with the majority’s disposition of the case.
I dissent, however, from that part of the majority’s order which requires the court below to hold an additional hearing because I disagree with the majority’s conclusion that the record below is necessarily inadequate. In my view, the record below is possibly full enough so that, supplemented by the trial court’s appraisal of the contexts in which testimony was given,proper findings of fact and conclusions of law could be made. If this possibility is indeed correct, I see no reason for requiring an additional hearing. Indeed considering Mrs. Gee’s modest circumstances and residence in Florida, I think it would be unjust to require an additional hearing if unneeded.. Of course, if-the court below deems an additional hearing necessary or helpful to clarifying any confusing matters in the record, it should hold such a hearing.

 Compare Record 13a with Record 14a, 29a, 88a, 96a.